Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 8, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152969(31)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PERRY ELZELLO COLEMAN,                                                                                               Justices
           Plaintiff-Appellant,

  v                                                                  SC: 152969
                                                                     COA: 327458
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  ___________________________________

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Within 21 days of the certification of this order, plaintiff shall pay to the Clerk of
  the Court the filing fee of $375.00 in its entirety because the prisoner account statement
  shows a balance equal to or in excess of this amount. Additionally, plaintiff shall submit
  a copy of this order with the payment, and shall refile the copy of the pleadings which
  is being returned with this order. Failure to comply with this order shall result in the
  appeal not being filed in this Court.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 8, 2016
          jam
                                                                                Clerk